      Case 2:12-cv-00859-LMA Document 1213-4 Filed 01/03/19 Page 1 of 2




                                         MEMORANDUM




TO:            Honorable Lance M. Africk
               Honorable Michael B. North
               Sheriff Marlin Gusman
               Sunni LeBeouf, City Attorney
               Margo Frasier, Lead Monitor
               Dr. Raymond Patterson, Monitor
               Dr. Robert Greifinger, Monitor

FROM:          Darnley R. Hodge, Sr., Compliance Director

DATE;          November 26, 2018

RE:            Renovation of the Temporary Detention Center(TDC)


We are in the planning process to renovate TDC for the purpose of housing and treating acute
mentally ill female inmates. However, we have received notification (copy attached) that the
State intends to terminate the agreement for the housing of male inmates at the Elayn Hunt
Correctional Facility: termination to be effective October 15, 2019.

It is unknown to me when the construction of Phase III, also known as the Special Use Building
will be completed. Therefore, I am planning to renovate TDC for the purpose of housing and
treating both female and male acute mentally ill inmates.

If there are any objections, or if anyone would like to have a meeting to discuss the issue and
options, please advise as soon as possible. This is a time sensitive issue.




DRH/gfc


Attachment(1)




                                                                                     EXHIBIT 3
Case 2:12-cv-00859-LMA Document 1213-4 Filed 01/03/19 Page 2 of 2
